In the

     United States Court of Appeals
                  For the Seventh Circuit
Nos. 12‐1988 and 12‐2091

TKK USA, INC., formerly known as
THE THERMOS COMPANY,
                                 Plaintiff‐Appellee, Cross‐Appellant,

                                  v.


SAFETY NATIONAL CASUALTY CORP.,
                              Defendant‐Appellant, Cross‐Appellee.

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
              No. 10 C 8146 — James B. Zagel, Judge. 


  ARGUED FEBRUARY 13, 2013 — DECIDED AUGUST 21, 2013 


   Before BAUER, SYKES, and HAMILTON, Circuit Judges.
    HAMILTON,  Circuit  Judge.  Defendant‐appellant  Safety
National  Casualty  Corporation  (“Safety  National”)  sold  an
excess liability insurance coverage policy to plaintiff‐appellee
TKK USA, Inc., which was formerly known as The Thermos
Company.  The  policy  covered  excess  losses  resulting  from
liability imposed on TKK “by the Workers’ Compensation or
Employers’  Liability  Laws”  of  Illinois.  The  central  issue  in
2                                      Nos. 12‐1988 and 12‐2091

these  appeals  is  whether  the  policy  covers  TKK’s  costs  to
defend and settle a lawsuit brought under Illinois common law
by the widow of a former TKK employee. The lawsuit alleged
that TKK’s negligence caused the employee to become ill with
and  eventually  die  from  mesothelioma.  The  common  law
negligence  claim  was  subject  to  a  rock‐solid  affirmative
defense. The Illinois Workers’ Occupational Diseases Act bars
common law claims by or on behalf of an employee against a
covered employer “on account of damage, disability or death
caused  or  contributed  to  by  any  disease  contracted  or  sus‐
tained in the course of the employment.” 820 Ill. Comp. Stat.
310/11.
     After Safety National denied TKK’s claim for coverage of
losses above the policy floor, TKK filed this suit. The district
court granted summary judgment in favor of TKK for its costs
in defending and settling the widow’s suit. TKK USA Inc. v.
Safety Nat’l Cas. Corp., No. 10 C 8146, 2011 WL 2600585 (N.D.
Ill. June 29, 2011); TKK USA Inc. v. Safety Nat’l Cas. Corp., No.
10 C 8146, 2011 WL 7138875 (N.D. Ill. Dec. 2, 2011). The district
court found that the policy’s reference to “Employers’ Liability
Laws” included the widow’s common law claim against the
employer for negligence even if the claim ultimately could not
prevail  because  of  the  statutory  bar.  The  policy  applies  to
claims under “Employers’ Liability Laws” even if the claims
are “wholly groundless, false, or fraudulent.” The district court
denied, however, TKK’s claim for attorney fees and costs in the
coverage  lawsuit  itself,  with  the  exception  of  a  modest  fee
award  for  what  the  district  court  considered  a  vexatious
motion to reconsider the merits of its decision. Both sides have
appealed.
Nos. 12‐1988 and 12‐2091                                              3

    We affirm the district court’s decisions in all respects. The
key  policy  term—“Employers’  Liability  Laws”—is  broad
enough  to  include  claims  brought  under  the  common  law,
even “groundless” claims for which the employer appears to
have a solid affirmative defense. We also find no error in the
district court’s treatment of the fee claims.
I. Undisputed Facts and Procedural Background
    The district court had jurisdiction under 28 U.S.C. § 1332(a)
because  the  parties  have  different  citizenship.  We  have
jurisdiction under 28 U.S.C. § 1291. We apply Illinois substan‐
tive law, the law of the forum, since the parties do not dispute
the  choice  of  law.  Santa’s  Best  Craft,  LLC  v.  St.  Paul  Fire  &
Marine Ins. Co., 611 F.3d 339, 345–46 (7th Cir. 2010). We review
de novo the district court’s grant of summary judgment. There
are no disputed issues of material fact, and the interpretation
of an insurance policy is well‐suited to resolution as a matter
of law on summary judgment. Id.; Crum and Forster Managers
Corp. v. Resolution Trust Corp., 620 N.E.2d 1073, 1077 (Ill. 1993). 
    A. The Insurance Policy
    TKK  purchased  from  Safety  National  an  excess  liability
insurance  coverage  policy  for  injury  and  illness  claims  by
employees.  The  policy  coverage  “applies  only  to  Loss  sus‐
tained by the EMPLOYER because of liability imposed upon
the EMPLOYER by the Workers’ Compensation or Employers’
Liability  Laws”  of  Illinois,  and  Safety  National  “agrees  to
indemnify” TKK for “Loss.” App. 19. “Loss” is defined broadly
and in pertinent part as follows:
4                                         Nos. 12‐1988 and 12‐2091

       “Loss”—shall  mean  actual  payments  legally
       made by the EMPLOYER to Employees and their
       dependents in satisfaction of: (a) statutory bene‐
       fits, (b) settlements of suits and claims, and (c)
       awards and judgments. “Loss” shall also include
       Claim  Expenses,  paid  by  the  EMPLOYER,  as
       defined in Paragraph (2) of this section.”
Id. “Claim Expenses” are central to this case, and the policy
defines the term in pertinent part as: 
       interest  upon  awards  and  judgments  and  the
       reasonable  costs  of  investigation,  adjustment,
       defense, and appeal … of claims, suits or other
       proceedings  brought  against  the  EMPLOYER
       under the Workers’ Compensation or Employ‐
       ers’  Liability  Laws  [of  Illinois]  …  for  bodily
       injury  or  occupational  disease  …  even  though
       such claims, suits, proceedings or demands are
       wholly groundless, false, or fraudulent … .
Id. The policy does not include a definition for the other term
that is critical to this case: “Workers’ Compensation or Employ‐
ers’ Liability Laws.” 
    The  policy  is  an  excess  liability  policy.  TKK  retained
primary responsibility for defending, settling, or paying claims
up  to  $275,000  per  occurrence,  at  which  point  the  excess
coverage began. Safety National did not undertake any duty to
defend TKK in any covered claims, though it had the right to
intervene  in  the  defense  if  it  chose  to  do  so  to  protect  its
interests. Instead, Safety National agreed to pay covered losses,
Nos. 12‐1988 and 12‐2091                                                 5

including claim expenses and  thus costs of  defense,  as  they
were incurred in excess of the $275,000 floor.
    B. The Underlying Lawsuit
    In August 2009, Juanita Perkins filed suit in Illinois state
court on behalf of her late husband, Blannie Perkins, who died
of  mesothelioma.  The  complaint  named  several  defendants,
including TKK, and alleged in part that Mr. Perkins contracted
mesothelioma as a result of workplace exposure to asbestos
while employed by TKK. The complaint sought damages from
TKK on several theories, including negligence.1 As required by
the  policy,  TKK  gave  Safety  National  timely  notice  of  the
lawsuit. Safety National told TKK that the policy did not cover
the  Perkins  lawsuit.  TKK  defended  the  lawsuit  on  its  own,
ultimately incurring more than $400,000 in legal fees before it
settled with Mrs. Perkins for $15,000.
    C. Illinois Law on Occupational Diseases
    Under  Illinois  law,  employees  who  contract  workplace
diseases  or  suffer  workplace  injuries  may  recover  damages
from  their  employer  exclusively  via  the  Illinois  Workers’
Occupational Diseases Act (“ODA”), 820 Ill. Comp. Stat. 310/1
et seq., and the Illinois Workers’ Compensation Act (“WCA”),
820  Ill.  Comp.  Stat.  305/1  et  seq.,  respectively.  The  ODA
provides that the “compensation herein provided for shall be
the  full,  complete  and  only  measure  of  the  liability  of  the
employer … [and] this Act shall be exclusive and in place of
any and all other civil liability whatsoever, at common law or
otherwise … .” 820 Ill. Comp. Stat. 310/11. The bar to common
1
 The Perkins complaint also alleged willful and intentional conduct by
TKK, but the Safety National policy excludes coverage for such claims.
6                                        Nos. 12‐1988 and 12‐2091

law  claims  does  not  apply  if  the  disease  was  not  caused
accidentally,  did  not  arise  out  of  employment,  was  not  in‐
curred during the course of employment, or is not compensa‐
ble under the ODA. Hartline v. Celotex Corp., 651 N.E.2d 582,
584  (Ill.  App.  1995).  The  ODA  thus  provides  a  complete
defense for common law negligence claims by an employee or
his surviving dependents against a covered employer based on
a disease caused in the course of employment. The implication
is  as  simple  as  it  seems:  the  Perkins  negligence  claim  was
groundless.  TKK  had  available  a  solid  affirmative  defense
because  the  ODA  barred  the  Perkins  claim.  That  does  not
mean, however, that the defense did not have to be asserted.
II. Legal Analysis
    A. The Scope of Policy Coverage and the Perkins Lawsuit 
     Safety National argues that because the ODA provides the
only form of recovery for the claims in the Perkins lawsuit and
the lawsuit did not request relief under the ODA, the costs of
defending  and  settling  the  lawsuit  do  not  qualify  as,  in  the
terms  of  the  policy,  a  “Loss  sustained  by  the  EMPLOYER
because  of  liability  imposed  upon  the  EMPLOYER  by  the
Workers’  Compensation  or  Employers’  Liability  Laws”  of
Illinois.  TKK  responds  that  the  Perkins  lawsuit  was  a  claim
made on behalf of an employee against his employer asserting
liability and requesting damages for a disease contracted in the
workplace, and that its defense and settlement costs therefore
qualify  as  a  “Loss  sustained  by  the  EMPLOYER  because  of
liability  imposed  upon  the  EMPLOYER  by  the  Workers’
Compensation  or  Employers’  Liability  Laws.”  The  fact  that
TKK had available an affirmative defense under the ODA does
Nos. 12‐1988 and 12‐2091                                           7

not affect coverage, TKK argues, because the policy provides
coverage for “claims, suits, proceedings or demands [that] are
wholly groundless, false, or fraudulent.”
    The pivotal question, then, is whether a common law claim
for  negligence  falls  within  the  meaning  of  “Employers’
Liability Laws” even if the claim is subject to a solid defense
under the ODA. The text of the policy shows that the answer
does not depend on the ultimate merits of the claim. Coverage
is available, after all, for claims that are “wholly groundless,
false,  or  fraudulent.”  The  policy  contains  no  definition  of
“Employers’  Liability  Laws,”  and  we  know  the  policy  lan‐
guage was intended to be flexible, applying in any state in the
United States. We see nothing in the text of the policy provid‐
ing that “Employers’ Liability Laws” is limited to statutes, to
the exclusion of the common law.
     When interpreting an insurance contract under Illinois law,
we give the terms their plain and ordinary meanings. Ace Am.
Ins. Co. v. RC2 Corp., 600 F.3d 763, 767 (7th Cir. 2010); Central
Illinois Light Co. v. Home Ins. Co., 821 N.E.2d 206, 213 (Ill. 2004);
Gray v. Great Cent. Ins. Co. of Peoria, 283 N.E.2d 261, 263–64 (Ill.
App. 1972) (“It has long been held in Illinois that the language
of insurance policies, and contracts in general, is to be under‐
stood and applied in its most commonly accepted sense and,
if  the  words  used  are  plain  on  their  face  when  given  the
meanings ordinarily imported in common speech, they should
not be given a technical connotation which would pervert their
meaning.”) (internal citations omitted). Courts must also, of
course, enforce valid limitations on coverage based on their
plain meanings. Gray, 283 N.E.2d at 263–64.
8                                        Nos. 12‐1988 and 12‐2091

     The  problem  for  Safety  National  is  that  nothing  in  the
policy language indicates an agreement to exclude common
law claims from the broad term “Employers’ Liability Laws.”
The best argument for Safety National is that statutes like the
Illinois  ODA  and  WCA  have  been  adopted  widely  in  the
United States and have (almost) entirely displaced the common
law with respect to employees’ negligence claims against their
(covered)  employers.  On  this  reasoning,  the  policy  term
“Employers’ Liability Laws” should be understood as a term
of art that applies only to statutes that displace the common
law.  We  do  not  think  the  term  should  be  understood  so
narrowly,  at  least  not  without  much  clearer  signals  of  that
intention in the policy itself.
     First, the statutes that displace the common law, like the
Illinois ODA and WCA, are confined by their own definitions
and exceptions. Section 2 of the ODA cross‐references certain
categories of employers excluded by the WCA and excludes
them  as  well.  820  Ill.  Comp.  Stat.  310/2(a).  The  relevant
provisions of the WCA exclude some households employing
domestic workers, as well as small agricultural enterprises and
corporate  officers  who  elect  to  opt  out  of  coverage.
820  Ill.  Comp.  Stat.  305/3,  ¶¶  17–19.  For  these  excluded
employers and employees, the ODA creates what amounts to
a  statutory  claim  for  negligence  that  is  also  subject  to  the
exclusivity provision. See 820 Ill. Comp. Stat. 310/3.
    Thus, while the ODA’s statutory provisions do cover nearly
all potential common law claims, they do not cover the entire
terrain. Even more important, Illinois courts do not interpret
the ODA as quite as complete a death knell for common law
negligence actions against employers as Safety National claims
Nos. 12‐1988 and 12‐2091                                                           9

it is. Illinois courts understand the ODA’s and WCA’s exclusiv‐
ity provisions as affirmative defenses that undercut a common
law negligence action against an employer when they are raised.
See, e.g., Washington v. Draper & Kramer, Inc., 298 N.E.2d 270
(Ill. App. 1973) (reversing and remanding grant of summary
judgment to employer upon determining that employee was
not covered by WCA; further proceedings were necessary to
develop employee’s negligence action stemming from slip and
fall on employer’s premises).2 For example, “an employer may
decide against invoking the Act in the hope that the plaintiff’s
common law negligence claim will fail, thereby enabling it to
escape  liability  completely.”  Geise  v.  Phoenix  Co.  of  Chicago,
639  N.E.2d  1273,  1276  (Ill.  1994)  (interpreting  exclusivity
provision in WCA, which mirrors that in ODA). Put simply,
“the potential for [common law] tort liability exists until the
defense is established.” Doyle v. Rhodes, 461 N.E.2d 382, 387 (Ill.
1984).
    In Doyle, the Illinois Supreme Court had to determine if the
fact that the employee’s potential negligence claim against the
employer would be barred by the WCA’s exclusivity provision
meant that the employer was immune from requests for third‐
party  contributions  for  an  employee’s  successful  negligence
suit against that third party. The Illinois Supreme Court found
2
   The WCA and ODA are so closely related that the Illinois Supreme Court
interprets them together and uses case law interpreting each to interpret the
other.  Dur‐Ite  Co.  v.  Indus.  Comm’n,  68  N.E.2d  717,  720  (Ill.  1946)  (“The
Workmen’s Occupational Diseases Act and the Workmen’s Compensation
Act are homologous.”); see also Bercaw v. Domino’s Pizza, Inc., 630 N.E.2d
166, 170 (Ill. App. 1994) (discussing and comparing cases analyzing WCA
and ODA interchangeably). We therefore benefit from and cite Illinois case
law considering both statutes.
10                                       Nos. 12‐1988 and 12‐2091

that it did not, in part because, unless and until the employer
raised the affirmative defense in the ODA, the employer was
still subject to common law tort liability: “Thus, the plaintiff
may recover a tort judgment against his employer for a work‐
related  injury  if  the  employer  fails  to  raise  the  defense  the
Workers’ Compensation Act gives him, and on occasion the
employer  may  choose  not  to  raise  it  in  the  hope  that  the
plaintiff will be unable to prove negligence to a jury’s satisfac‐
tion.” Id. at 386–87 (internal citations omitted). 
    Under the ODA as interpreted by Illinois courts, therefore,
the common law can apply to claims for occupational disease 
in at least two different contexts:  cases in which the ODA’s
exclusivity provision is not asserted, and the statutory creation
of a negligence action for non‐covered employees. These gaps
do  not  decide  the  issue  here,  but  they  show  that  the  term
“Employers’ Liability Laws” should not be restricted solely to
statutory claims under the ODA against covered employers.
    Second, even employers covered by the ODA have found
themselves litigating the boundaries of the WCA and the ODA.
Injured and sick employees who find the statutory compensa‐
tion inadequate have tried innumerable theories for avoiding
the statutory bars and returning to the common law. See, e.g.,
Handzel v. Kane‐Miller Corp., 614 N.E.2d 206, 207 (Ill. App. 1993)
(plaintiff argued that negligence action against employer for
failure to provide adequate medical care to employee suffering
heart  attack  was  not  barred  by  WCA);  Dobrydnia  v.  Indiana
Grp.,  Inc.,  568  N.E.2d  1002,  1003  (Ill.  App.  1991)  (plaintiff
argued that loss of consortium claim was not barred by WCA
exclusivity  provision);  Mufich  v.  Heisler  Green  Chem.  Co.,
460  N.E.2d  482,  482–83  (Ill.  App.  1984)  (plaintiff  filed  claim
Nos. 12‐1988 and 12‐2091                                             11

under WCA for workplace injury against employer‐hospital
and also filed negligence claim against same employer‐hospital
for  failure  to  provide  adequate  medical  care  for  workplace
injury).
    These theories can include constitutional challenges to the
laws.  See,  e.g.,  Chmelik  v.  Vana,  201  N.E.2d  434  (Ill.  1964)
(rejecting  due  process  and  equal  protection  challenges  to
exclusivity provision in WCA); Goldblatt Bros. v. Indus. Comm’n,
427 N.E.2d 118, 120 (Ill. 1981) (dismissing Fourteenth Amend‐
ment challenge to WCA for lack of standing); First Nat’l Bank
of  Ottawa  v.  Wedron  Silica  Co.,  184  N.E.  897,  900  (Ill.  1933)
(rejecting  claim  that  ODA  amounted  to  taking  of  property
without due process of law); Deibeikis v. Link‐Belt Co., 104 N.E.
211 (Ill. 1914) (rejecting multiple constitutional challenges to
framework of WCA). Injured and sick employees have been
asserting common law negligence claims against their employ‐
ers in spite of the ODA and WCA for at least a century, since
the widespread adoption of workers’ compensation statutes.
     Employers buy liability coverage for claims by employees
to limit their risks and to buy peace of mind. The latest creative
legal theory for avoiding workers’ compensation statutes may
seem doomed to certain defeat, but the employer‐defendant
must still defend itself and must confront a small but non‐zero
risk that a new theory or exception might work in the particu‐
lar case. An insured employer sued by an employee on a novel
theory would reasonably expect to be covered by the policy
language here. Covered losses include the expenses of defend‐
ing “groundless” claims under “Employers’ Liability Laws,”
which certainly implies that coverage is available even when
a statute seems to provide a clear defense for a claim against an
12                                     Nos. 12‐1988 and 12‐2091

employer  under  a  statute  or  the  common  law.  Yet  Safety
National’s narrow reading of the undefined term “Employers’
Liability Laws” would leave employers exposed to those risks.
    In light of this potential for gaps in the statutory coverage
and the need for defense of even groundless claims, the district
court’s  broad  interpretation  of  “Workers’  Compensation  or
Employers’ Liability Laws” is persuasive. It is also consistent
with our treatment of a similar policy under Indiana law. We
explained that a “workers compensation and employer liability
policy  is  a  standard  liability  insurance  policy  designed  to
insure  an  employer  primarily  for  liability  under  workers’
compensation laws, but secondarily for liability for workplace
accidents not covered by such laws … .” Hayes Lemmerz Int’l,
Inc. v. Ace Am. Ins. Co., 619 F.3d 777, 778–79 (7th Cir. 2010). We
explained that these policies fill “gaps in workers’ compensa‐
tion  law  that  sometimes  allow  an  employee  to  sue  his  em‐
ployer in tort, bypassing the limits on workers’ compensation
relief.” Id. at 779.
    In Hayes Lemmerz, an insurance policy required reimburse‐
ment for defense costs where the underlying claim fell under
Indiana workers’ compensation and employers’ liability laws.
The injured employees tried in their underlying suit to avoid
the  exclusive  workers’  compensation  remedy.  Because  of
mistakes  by  the  employer  defendants,  the  lawsuit  went  on
longer than it should have. Although the insurer ultimately
prevailed  because  the  insured  employer  was  not  seeking
reasonable defense costs, we still made clear that the policy did
in fact cover the reasonable costs of defending even doomed
common law claims by injured employees. Id. at 782. That is
Nos. 12‐1988 and 12‐2091                                              13

the  same  issue  we  face  here,  and  the  reasoning  of  Hayes
Lemmerz points toward coverage.
    Third, regardless of the architecture of the Illinois statutes,
the  Safety  National  policy  was  written  to  apply  nationwide
and  therefore  should  be  understood  as  flexible  enough  to
adapt to any combination of statutes and common law affect‐
ing  employers’  liability  to  their  employees  for  injuries  and
illnesses.  Safety  National  itself  acknowledges  that  the  term
“Employers’  Liability  Laws”  has  a  broader,  more  general
meaning in states like New Jersey and California, which allow
for both statutory and common law employer liability. See, e.g.,
Schmidt v. Smith, 713 A.2d 1014, 1017 (N.J. 1998) (employers’
liability  insurance  is  intended  to  serve  as  a  “gap‐filler”  to
protect employer where employee brings tort action); La Jolla
Beach  &  Tennis  Club,  Inc.  v.  Indus.  Indem.  Co.,  884  P.2d  1048,
1056–57 (Cal. 1994) (in bank) (employers’ liability portion of
insurance policy extended to common law claims, but workers’
compensation portion did not).
     According to Safety National, however, in Illinois there is
no room for any common law claim, so the term “Employers’
Liability Laws” is just an empty set. We are not persuaded. We
believe the phrase is broad  enough to include common  law
claims in Illinois as well, even if they are “groundless.” Even
in  Illinois,  an  insured  employer  cannot  predict  whether  or
when an injured or sick employee may try to assert, or a state
court might entertain for the duration of an expensive lawsuit,
a claim outside the scope of the statute. 
   For these reasons, we agree with the district court and TKK
that the better reading of the Safety National policy is that the
14                                      Nos. 12‐1988 and 12‐2091

term “Workers’ Compensation or Employers’ Liability Laws”
includes  any  claim  or  lawsuit  in  which  an  employee  or  his
dependent seeks to impose liability on the insured employer
for a workplace injury or disease. The claim could be based on
statutory law, like the ODA, or on the common law, as was the
case in the Perkins lawsuit, even if there seemed to be no viable
way for Mrs. Perkins to avoid the ODA provision barring a
common law claim against TKK.
    Even if the district court’s interpretation of the policy term
were not the more persuasive one, it is certainly a reasonable
interpretation. And that is an alternative reason for affirming
the  district  court’s  decision.  “If  language  in  the  insurance
policy is subject to more than one reasonable interpretation, an
ambiguity exists which must be resolved in favor of coverage.”
FDIC v. American Cas. Co. of Reading, 998 F.2d 404, 408 (7th Cir.
1993) (applying Illinois law); Gillen v. State Farm Mut. Auto. Ins.
Co.,  830  N.E.2d  575,  582  (Ill.  2005)  (explaining  that  when
“policy language is susceptible to more than one reasonable
meaning,  it  is  considered  ambiguous  and  will  be  construed
against the insurer”). We construe such an ambiguity against
the insurer because the insurer enjoyed the benefit of drafting
the policy. See McFarland v. Gen. Am. Life Ins. Co., 149 F.3d 583,
586 (7th Cir. 1998); Clarin Corp. v. Massachusetts Gen. Life Ins.
Co., 44 F.3d 471, 478 (7th Cir. 1994), citing National Fid. Life Ins.
Co. v. Karaganis, 811 F.2d 357, 361 (7th Cir. 1987) (under Illinois
law  when  term  in  insurance  contract  is  ambiguous,  “the
insured’s interpretation of [the] unclear provision must prevail
in order to effectuate the predominate purpose of the contract
which  is  to  indemnify  the  insured”)  (internal  citations  and
quotations  omitted).  Finally,  we  apply  these  interpretive
Nos. 12‐1988 and 12‐2091                                               15

principles  “most  rigorously”  when  the  ambiguous  term
purports  to  limit  liability  or  exclude  insurance  coverage.
Playboy Enters., Inc. v. St. Paul Fire & Marine Ins. Co., 769 F.2d
425, 428 (7th Cir. 1985) (interpreting Illinois law).
     Two collateral issues arose during oral argument. We note
briefly why we need not and should not decide them. The first
is simply the reasonableness of the amount of money that TKK
spent  in  defending  the  Perkins  lawsuit.  It  is  not  readily
apparent how TKK could have accumulated several hundred
thousand dollars in legal fees on a covered claim that should
have been subject to a simple motion to dismiss based on the
ODA’s  exclusive  remedies.  We  do  not  decide  the  question
because the record shows that Safety National raised this issue
in the district court but then abandoned it. 
    After losing on summary judgment, Safety National asked
for  an  evidentiary  hearing  regarding  the  reasonableness  of
TKK’s  defense  costs.  The  court  ordered  TKK  to  submit  a
statement of those costs, gave Safety National an opportunity
to challenge their reasonableness, and was prepared to hold a
hearing  if  needed.  App.  11–12;  see  also  R.  29  at  9–10.  TKK
submitted  its  costs,  but  Safety  National  never  moved  to
challenge their reasonableness. See also App. 14 (explaining
that Safety National told the court “it would not challenge the
reasonableness  of  the  number  of  hours  expended  or  hourly
rates reflected in [TKK’s] Costs Submission”). It cannot do so
for the first time on appeal. See, e.g., Palmer v. Marion County,
327 F.3d 588, 597–98 (7th Cir. 2003) (collecting cases); Laborers’
Int’l  Union  of  N.  Am.  v.  Caruso,  197  F.3d  1195,  1197  (7th  Cir.
1999) (arguments not presented to district court in response to
summary judgment are waived).
16                                              Nos. 12‐1988 and 12‐2091

    Second, the Safety National policy excludes from coverage
any  loss  to  the  employer  based  on  a  “Rejection  by  the  EM‐
PLOYER of any Workers’ Compensation Law.” Safety National
suggested  in  oral  argument  that  a  decision  by  TKK  in  the
Perkins lawsuit not to file a prompt motion to dismiss based on
the exclusivity provision in the ODA could be understood as
a  “rejection”  of  the  Workers’  Compensation  Laws.  On  that
theory, the exclusion for a “rejection” would bar coverage.3 In
response to questions in oral argument, we heard conflicting
information about whether such a motion was filed. It is clear,
however,  that  Safety  National  never  raised  this  potential
defense theory in the district court, where the relevant facts
could have been determined. Appellate briefs and oral argu‐
ment are not the forum to begin exploring a possible defense.
E.g., Taubenfeld v. AON Corp., 415 F.3d 597, 599–600 (7th Cir.
2005).4

3
   The “rejection clause” is limited to Workers’ Compensation Laws and
says nothing about “Employers’ Liability Laws.” Safety National would
have a second difficulty in raising this argument because it would have to
establish that the ODA was included in “Workers’ Compensation Laws”
and  not  “Employers’  Liability  Laws,”  for  which  there  seems  to  be  no
rejection clause.

4
   At pages 6–7 of its reply brief in this court, Safety National argues that it
did not waive the “rejection” exclusion defense. The cited portions of the
record  show  that  Safety  National  has  argued  all  along  that  the  Perkins
lawsuit was not covered because of the ODA’s exclusivity provision. Safety
National has not shown, though, that it ever raised before the district court
the very distinct issue of the “rejection” exclusion. Our independent review
of  the  record  found  no  mention  of  the  rejection  exclusion  in  Safety  Na‐
tional’s answer, the summary judgment briefing, or the motion to recon‐
sider.
Nos. 12‐1988 and 12‐2091                                         17

   Accordingly, we affirm the district court’s decision on the
merits  that  the  Safety  National  policy  covered  excess  losses
that  TKK  incurred  in  defending  and  settling  the  Perkins
lawsuit.
   B. Section 155 Claims for Attorney Fees
    Section 155 of the Illinois Insurance Code allows an insured
to recover attorney fees when the insurer’s denial of coverage
or delay in payment is “vexatious and unreasonable,” or when
the insurer behaves vexatiously and unreasonably during the
course of coverage litigation. 215 Ill. Comp. Stat. 5/155; Peerless
Enter., Inc. v. Kruse, 738 N.E.2d 988, 1002 (Ill. App. 2000). An
insurer’s  actions  are  not  vexatious  and  unreasonable  if  “(1)
there is a bona fide dispute concerning the scope and applica‐
tion of insurance coverage; (2) the insurer asserts a legitimate
policy defense; (3) the claim presents a genuine legal or factual
issue regarding coverage; or (4) the insurer takes a reasonable
legal position on an unsettled issue of law.” Citizens First Nat’l
Bank of Princeton v. Cincinnati Ins. Co., 200 F.3d 1102, 1110 (7th
Cir. 2000) (internal citations omitted).
    Arguments against coverage that lack support in fact or law
belie  any  possible  good  faith  dispute  and  thus  fall  under
section 155. Bedoya v. Illinois Founders Ins. Co., 688 N.E.2d 757,
764–65 (Ill. App. 1997). In determining if conduct rises to the
level of section 155 sanctions, we consider the totality of the
circumstances.  Statewide  Ins.  Co.  v.  Houston  Gen.  Ins.  Co.,
920 N.E.2d 611, 624 (Ill. App. 2009). Because, under Illinois law,
the  standard  of  review  of  section  155  sanctions  changes
depending  on  the  point  at  which  they  were  awarded,  we
18                                                Nos. 12‐1988 and 12‐2091

address  the  standards  of  review  separately  below  for  each
sanction decision.5
         1. Denial of Attorney Fees Under Section 155 
    As  part  of  its  first  motion  for  summary  judgment,  TKK
requested section 155 attorney fees. The district court granted
the motion on the merits but denied the request for section 155
fees. In its opposition to Safety National’s motion to reconsider,
TKK again requested these fees, which the district court again
denied, except for the fees for defending the motion to recon‐
sider, which we address below. Illinois state courts, and thus
we here, review de novo the denial of a request for section 155
damages granted on the pleadings or on summary judgment.
See  Employers  Ins.  of  Wausau  v.  Ehlco  Liquidating  Trust,
708 N.E.2d 1122, 1139 (Ill. 1999); West Am. Ins. Co. v. J.R. Constr.
Co., 777 N.E. 2d 610, 621 (Ill. App. 2002); Korte Constr. Co. v.
Am. States Ins., 750 N.E.2d 764, 771 (Ill. App. 2001). Given this
standard, we will consider “only whether any genuine issue of
material  fact  exists  and  whether  the  movant  is  entitled  to  a
judgment as a matter of law.” Korte Const. Co., 750 N.E.2d at
771.



5
     It  is  not  entirely  clear  that  the  standards  of  review  for  section  155
sanctions under Illinois law should be considered substantive law that we
must  apply  or  procedural  law  governed  by  federal  law.  See  Hanna  v.
Plumer,  380  U.S.  460,  467–68  (1965);  Erie  R.  Co.  v.  Tompkins,  304  U.S.  64
(1938); see also 19 Charles Alan Wright et al., Federal Practice and Procedure
§ 4511 (2d ed.). “The line between ‘substance’ and ‘procedure’ shifts as the
legal context changes.” Hanna, 380 U.S. at 471. Both parties, however, seem
to agree that the Illinois standards of review function here as substantive
law. We need not push the issue any further.  
Nos. 12‐1988 and 12‐2091                                             19

    The district court denied TKK’s request for attorney fees in
the litigation up to Safety National’s decision to file its motion
to reconsider because it determined that a good faith dispute
existed. The undisputed facts show that a good faith dispute
existed as to the policy’s coverage for common law negligence
claims, so we affirm the district court’s denial of section 155
attorney  fees  for  the  district  court  litigation  through  the
decision on the merits. 
    Safety  National  took  a  reasonable  legal  position  on  an
unsettled  issue  of  law.  The  fact  that  neither  party  nor  the
district  court  could  cite  an  Illinois  case  directly  on  point
holding that the exclusivity provision in the ODA did or did
not properly bar coverage for a common law claim against an
employer  for  occupational  disease  shows  that  there  was  a
genuine  legal  issue.  This  case  also  raised  a  question  of  first
impression  in  our  court,  and  it  cannot  be  characterized  as
vexatious  or  unreasonable.  Lazzara  v.  Howard  A.  Esser,  Inc.,
622  F.  Supp.  382,  386  (N.D.  Ill.  1985)  (“[W]hen  there  is  a
legitimate issue to be determined, a finding of unreasonable or
vexatious delay cannot be made.”). 
    Safety National is also not guilty of “mending the hold” as
our circuit has  explained the doctrine.  See Harbor Ins. Co. v.
Cont’l Bank Corp., 922 F.2d 357, 362–65 (7th Cir. 1990) (explain‐
ing  that  Illinois  common  law  doctrine  of  “mend  the  hold”
prevents  a  party  to  a  contract,  especially  an  insurer,  from
changing justifications for its position when its first defense
fails; change in position can be evidence of bad faith). Safety
National’s position has been consistent from its initial denial of
coverage and throughout the litigation. It is not susceptible to
20                                       Nos. 12‐1988 and 12‐2091

section 155 sanctions for raising a new defense in the district or
appellate court to avoid coverage. 
    In  its  first  letter  denying  coverage,  Safety  National  ex‐
plained to TKK that it owed no duty to defend or indemnify
against the Perkins lawsuit because the negligence claims in
the Perkins lawsuit were “barred by the exclusivity provision
in the ODA, and, therefore, [TKK] will never be subject to any
‘Loss’ resulting from those claims for which Safety National
would be required to provide indemnity.” While this argument
was  clarified  in  this  lawsuit  to  explain  that,  based  on  the
exclusivity  provision  of  the  ODA,  “Workers’  Compensation
Laws  or  Employers’  Liability  Laws”  exclusively  means  the
WCA and ODA, the basic premise is the same: the exclusivity
provision in the ODA closes off all other avenues for relief to
an employee so that the policy covers only claims based on the
ODA. Safety National has made this point, albeit in different
forms, to TKK in its denial of coverage letters, to the district
court, and again to this court.
    We  recognize  that  it  was  Safety  National’s  own  drafting
that  made  the  contract  ambiguous  and  created  the  legal
question  here.  We  also  recognize  that  the  policy  goals  of
section  155—to  protect  the  insured  from  having  his  “whole
claim  wiped  out  by  expenses  if  the  [insurance]  company
compels him to resort to court action, although the refusal to
pay the claim is based upon the flimsiest sort of a pretext,” and
to ensure that lawsuits like this one are economically feasible
for the insured and deter the insurer—may be relevant here.
Cramer  v.  Ins.  Exch.  Agency,  675  N.E.2d  897,  901  (Ill.  1996),
quoting  Harold  C.  Havighurst,  Some  Aspects  of  the  Illinois
Insurance Code, 32 Ill. L. Rev. 391, 405 (1937). At the same time,
Nos. 12‐1988 and 12‐2091                                           21

insurers are entitled to defend reasonable positions in litigation
without this additional cost under section 155.
       2. Award of Attorney Fees for the Motion to Reconsider
     The  district  court  did  grant,  however,  TKK’s  request  for
section 155 sanctions for the modest cost of defending Safety
National’s  motion  to  reconsider.  The  parties  agree  that  the
correct standard of review for the grant of section 155 sanctions
for  a  motion  to  reconsider  is  abuse  of  discretion.  Yet  Ehlco
seems to suggest that the appropriate standard of review for
the grant of section 155 sanctions in the denial of a motion to
reconsider would depend upon the appropriate standard of
review for the motion to reconsider itself. Ehlco, 708 N.E.2d at
1139 (explaining that de novo review applies to grant of section
155 sanctions in motion for judgment on the pleadings because
Illinois  courts  review  judgments  on  the  pleadings  de  novo);
Korte Constr. Co., 750 N.E.2d at 771 (citing Ehlco to explain that
grant of section 155 sanctions on motion for summary judg‐
ment is reviewed de novo because grants of summary judgment
are  reviewed  de  novo).  Under  Illinois  law,  the  standard  of
review for motions to reconsider depends on the content of the
motion itself, which in this case would be de novo because the
motion to reconsider did not raise any new issues of law or
facts. Muhammad v. Muhammad‐Rahmah, 844 N.E.2d 49, 56 (Ill.
App. 2006) (explaining that motions to reconsider that do not
raise any new law or facts are reviewed de novo). We need not
come  to  closure  on  this  issue  of  Illinois  law,  though.  Under
either  standard,  de  novo  review  or  abuse  of  discretion,  the
district court’s decision was correct.
22                                      Nos. 12‐1988 and 12‐2091

    The district court awarded section 155 attorney fees for the
motion to reconsider because it found that the motion did not
present  any  new  law  or  new  facts  “but  simply  rehashed
[defendant’s]  previous  argument  that  ‘Employers’  Liability
Laws’ meant the ODA and WCA exclusively.” TKK USA, Inc.
v. Safety Nat’l Cas. Corp., 2011 WL 7138875, at *1 (N.D. Ill. Dec.
2, 2011). The district judge described the motion to reconsider
as doing nothing more than “challeng[ing] my interpretation
of the policy terms … .” Id. On appeal, Safety National argues
that it filed the motion after exercising professional judgment.
We  appreciate  that.  But  the  fees  were  not  assessed  here
because  an  attorney  acted  unethically.  They  were  assessed
because  the  decision  to  file  the  motion  was  unreasonable.
Based on the lack of new argument, law, or fact, the district
court reasonably viewed the motion as simply “rehashing” old
arguments.  We  affirm  the  district  court’s  award  of  attorney
fees.
       3. Request for Attorney Fees for this Appeal
    In its request for attorney fees for this appeal pursuant to
Federal  Rule  of  Appellate  Procedure  38,  TKK  repeats  its
arguments about why there was never a good faith dispute in
the  first  place.  We  reject  this  argument  for  reasons  already
stated. This appeal was not frivolous.
   In  sum,  the  better  reading  of  the  insurance  policy  here
results in coverage for the costs of defending and settling the
Perkins lawsuit, as the district court found. And thus Safety
National must reimburse TKK for its claim expenses, including
costs of defense and settlement, above the floor of the excess
Nos. 12‐1988 and 12‐2091                                         23

liability  policy,  and  for  its  expenses  in  responding  to  the
motion to reconsider.
   The decisions of the district court are AFFIRMED.